ACCEPTED
                                                                                                           01-15-00257-CV
                                                                                                 FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                       4/9/2015 4:39:36 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                    CLERK

                                   CAUSE NO. 2012-68212

VANESSA ANDERSON,                               §       IN THE DISTRICT COURT
                                                                          FILED IN
     Plaintiff,                                 §                       1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                §
                                                                        4/9/2015 4:39:36 PM
V.                                              §       HARRIS     COUNTY, TEXAS
                                                                        CHRISTOPHER A. PRINE
                                                §                               Clerk
AMERICAN RISK INSURANCE                         §
COMPANY, INC.,                                  §       295TH JUDICIAL DISTRICT COURT
    Defendant.                                  §




                                    NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Vanessa Anderson (hereinafter “Plaintiff”), and files this Notice of

Appeal pursuant to Rule 225 of the Texas Rules of Appellant Procedure, and all other applicable

provisions thereof. In support of the same, Plaintiff would show unto this Honorable Court as

follows:

       1.     This matter was assigned cause number 2012-68212 in the 295th Judicial District

Court of Harris County, Texas.

       2.     The Court previously dismissed Plaintiff’s claims and causes against Defendant

on January 30, 2015.

       3.     Plaintiff wishes to appeal all related dismissal of her claim.

       4.     Plaintiff is not seeking an accelerated appeal, nor is this a restricted appeal.

       5.     This appeal will be taken to either the First or Fourteenth Circuit Courts of

Appeal.

       6.     A copy of this notice is being filed with the clerks of both the First or Fourteenth

Circuit Courts of Appeal pursuant to Rule 25.1e of the Texas Rules of Appellate Procedure.
                                                 1
          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Court accept this

Notice of Appeal and grant Plaintiff all relief to which she may be entitled, either at law or in

equity.

                                            Respectfully submitted,


                                            THE VOSS LAW FIRM, P.C.

                                            /s/ Scott G. Hunziker
                                            _________________________
                                            Scott G. Hunziker
                                            State Bar No. 24032446
                                            The Voss Law Center
                                            26619 Interstate 45 South
                                            The Woodlands, Texas 77380
                                            Telephone: (713) 861-0015
                                            Facsimile: (713) 861-0021

                                            ATTORNEY FOR PLAINTIFF




                                               2
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2015, a true and correct copy of the foregoing was
served on all counsel of record in accordance with the Texas Rules of Civil Procedure as follows:

Arfeo Yllana
Thompson, Coe, Cousins & Irons, LLP
One Riverway, Ste. 1400
Houston, Texas 77056
Via Facsimile (713)403-8299



                                                    /s/ Scott G. Hunziker
                                                    _____________________________
                                                    SCOTT G. HUNZIKER




                                               3